DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Status of Claims
Claims 1-3, and 5-13 are pending and under examination.
Claims 4 and 14-18 have been canceled.

Response to Amendment
Applicant(s) amendments to the claims received on 10/26/2021 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 07/27/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 10/26/2021, the previous prior art rejection based on Sabine has been modified to address the claim amendments (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 9-10 recite “the prolongation comprises a form of a closed tube with two open ends”.  This is ambiguous because a closed tube cannot have two open ends.   In other words, if the prolongation has the form of a closed tube, then the ends cannot be open and it is unclear how both conditions can be satisfied.  For purposes of applying prior art, the Examiner is interpreting the prolongation has having a tube shape with two open ends. 
Claims 2-3, and 5-13 are also rejected due to said dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabine (DE 102013206967A1; Pub. Date Nov. 6, 2014 – hereinafter “Sabine” – already of record) in view of Carano (US 6,837,954 – hereinafter “Carano).

Regarding claim 1, Sabine discloses a method of handling a laboratory sample container (Sabine; [0032]), the method comprising: 
a) ensuring that an opening of the laboratory sample container comprising a laboratory sample is open (Sabine discloses sample liquid can be introduced into or removed from the sample container 10 through opening 14.  Therefore, the sample container 10 must be open in order to introduce a sample liquid; [0032]); and 
b) attaching and adhering a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening and such that the laboratory sample comprised by the open laboratory sample container is retained by the attached prolongation, wherein the prolongation is attached to the laboratory , wherein the prolongation comprises a form of a closed tube (Sabine discloses the opening is closed by a closure 16 in the form of a closed tube; fig. 1, #16, [0032].  The closure 16 being a stopper or rotary closure; [0032].  The stopper or rotary closure 16 being held to the sample container 10 by grasping the sample container 10 either by friction or threading, thereby being attached and adhering to the sample container 10.  Sabine further discloses the closure 16 surrounds the opening 14 of the sample container 10 and protrudes the opening such that the sample comprised by the sample container 10 is retained by the closure, and that the closure is attached to the laboratory sample container at an outside surface in a region of the opening; [0032], fig. 1.  The Examiner notes that a closure by definition seals the opening and therefore retains the sample in the sample container).
Sabine does not disclose the prolongation comprises two open ends. 
However, Carano teaches the analogous art of a method of handling a laboratory sample container comprising a) ensuring than an opening of the laboratory sample container comprising a laboratory sample is open (Carano; col. 5 lines 7-11) and b) attaching and adhereing a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening such that the laboratory sample comprised by the open laboratory sample container is retained by the attached prolongation, wherein the prolongation is attached to the laboratory sample container at an outside surface in a region of the opening where the prolongation comprises two open ends (Carano; prolongation 10 retains sample in the container 12 via laminated seal 22, prolongation 10 is attached to the container 12 at an outside surface in a region of the opening 16, the prolongation 10 protrudes the opening 16, the prolongation comprises two open ends; fig. 2, col. 3 lines 65-67, col. 4 lines 1-3, col. 5 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prolongation of Sabine with the prolongation comprising two open ends, as taught by Carano, because Carano teaches the prolongation having two open ends allows a needle 

Regarding claim 5, modified Sabine teaches the method according to claim 1 above, wherein step b) further comprises forming the prolongation by rotating a prolongation blank with respect to the laboratory sample container around the laboratory sample container (Sabine discloses the prolongation is a rotary closure; [0032].  Therefore, the closure 16 being attached and adhering to the sample container by rotating the closure with respect to the sample container).

Regarding claim 6, modified Sabine teaches the method according to claim 5 above, wherein the laboratory sample container comprises a from-the-outside optically readable tag (Sabine; fig. 2, Z1, [0031]).  

Regarding claim 13, modified Sabine teaches the method according to claim 1 above, further comprises, d) closing the opening of the laboratory sample container by sealing the attached prolongation (Sabine discloses the prolongation 16 is a stopper or rotary closure; [0030, 0032].  Therefore, the closure 16, when fully attached to the sample container 10, seals the opening of the laboratory sample container).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sabine, in view of Carano, and further in view of Dobrowolski (US 2014/0256058; Pub. Date: Sep. 11, 2014; already of record – hereinafter “Dobrowolski” – already of record).

Regarding claim 2, modified Sabine teaches the method according to claim 1 above, wherein the attached prolongation protrudes the opening by a length (L) (Sabine; fig. 1).
Modified Sabine does not teach the prolongation protrudes by a length of at least 1 mm to 20 mm.  
However, Dobrowolski teaches the analogous art of a method for handling a sample tube (Dobrowolski; [0021-0022]) wherein the method comprises attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening (Dobrowolski teaches inserting a top into a tube, the top forming a prolongation above the tube and surrounding the circumference of the inside of the lid; fig. 8, [0076]) further where the prolongation protrudes by a length of at least 1 mm to 20 mm (Dobrowolski teaches the protrusion ends between 0.2 mm to 2.0 mm before the maximum penetration depth; [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length which the prolongation protrudes the opening of modified Sabine, to a length of at least 1 mm to 20 mm, as taught by Dobrowolski, because Dobrowolski teaches the length of at least 1 mm to 20 mm is design feature which correlates to a length of the prolongation and a penetration depth of the prolongation into the tube.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sabine and Dobrowolski both teach a method for handling a sample tube (Dobrowolski; [0021-0022]) wherein the method comprises attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening (Dobrowolski; fig. 8, [0076]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sabine, in view of Carano, and further in view of Winkler et al. (US 2009/0162941; Pub. Date: Jun. 25, 2009 – hereinafter “Winkler” – already of record)

Regarding claim 3, modified Sabine discloses the method according to claim 1 above, comprising the prolongation, and wherein the laboratory sample is a blood sample or a urine sample (Sabine; [0030]).  
Modified Sabine does not disclose wherein the prolongation comprises a laboratory sample-repellent property.
However, Winkler teaches the analogous art of a method of handling a laboratory sample container (Winkler; [0008]) wherein the method comprises attaching a prolongation to the laboratory sample container (Winkler; [0008]), further where the prolongation comprises a laboratory sample-repellent property (Winkler teaches the prolongation comprises a hydrophobic or hydrophilic area; [0008].  The Examiner notes that blood and urine are repelled by hydrophobic materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prolongation of modified Sabine to further include a hydrophobic or hydrophilic region, as taught by Winkler, because Winkler teaches the hydrophobic or hydrophilic region can be used to either attract or repel a sample to the hydrophobic or hydrophilic region depending on the purpose for which the prolongation is intended to be used for; [0031].   One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sabine and Winkler both teach a method of handling a laboratory sample container (Winkler; [0008]) wherein the method comprises attaching a prolongation to the laboratory sample container (Winkler; [0008]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabine, in view of Carano, and further in view of Walker et al. (US 2017/0254827; Effective Filing Date: Feb. 16, 2017; already of record – hereinafter “Walker” – already of record).

Regarding claim 7, modified Sabine discloses the method according to claim 6 above, comprising step b.
Modified Sabine does not teach optically reading the tag during step b).
However, Walker teaches the analogous art of a method for handling a laboratory sample container (Walker; [0049]), wherein the method comprises b) attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening and such that a laboratory sample comprised by the open laboratory sample container is retained by the attached prolongation (Walker teaches a sample processing station 107 configured to hold a sample container and perform capping of the sample container; [0145].  The cap surrounding the opening of the sample container, protruding above the opening, and retaining the laboratory sample) and optically reading the tag during step b (Walker teaches the sample processing station 107 additionally performs barcode reading of the sample container; [0145]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify step b of modified Sabine to further include optically reading the tag, as taught by Walker, because Walker teaches optically reading the tag during step b verifies the sample containers and reads information pertaining to processing of the sample (Walker; [0171]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sabine and Walker both teach a method for handling a laboratory sample container (Walker; [0049]), wherein the method comprises b) attaching a prolongation to the laboratory sample container such that the prolongation surrounds the opening of the laboratory sample container and protrudes the opening and such that a laboratory sample comprised by the open laboratory sample container is retained by the attached prolongation (Walker; [0145]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sabine, in view of Carano, and further in view of Denninger et al. (US 2014/0231217; Pub. Date: Aug. 21, 2014; already of record – hereinafter “Denninger” – already of record).

Regarding claim 8, modified Sabine teaches the method according to claim 1 above, the method comprising the laboratory sample container with the attached prolongation.
Modified Sabine does not teach the method comprises, 30c) moving the open laboratory sample container with the attached prolongation by a laboratory sample distribution system.  
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the method comprises the step of moving an open laboratory sample container by a laboratory sample distribution system (Denninger; fig. 1, #100, #3, [0057, 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container having the attached prolongation to the laboratory sample container of modified Sabine, to further in the step of moving the open laboratory container with by a laboratory distribution system, as taught by Denninger, because Denninger teaches the laboratory distribution system that moves the open laboratory container distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, and post-analytical stations (Denninger; [0063]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sabine and Denninger both teach a method of handling a laboratory sample container (Denninger; [0057]).

Regarding claim 9, modified Sabine teaches the method according to claim 8 above, having the laboratory sample distribution system.

However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the laboratory sample distribution system comprises a sample container carrier (Denninger; fig. 5, #1’, [0091]), wherein the sample container carrier is configured to carry the laboratory sample container (Denninger; [0064]), a transport plane, wherein the transport plane is configured to support the sample container carrier (Denninger; fig. 1, #4, [0065]), and a plurality of drive elements, wherein the plurality of drive elements is configured to move the sample container carriers (Denninger; [0065-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container having the laboratory sample distribution system of modified Sabine, with the laboratory sample distribution system comprising a sample container carrier, wherein the sample container carrier is configured to carry the laboratory sample container, a transport plane, wherein the transport plane is configured to 5support the sample container carrier, and a plurality of drive elements, wherein the plurality of drive elements is configured to move the sample container carrier, as taught by Denninger, because Denninger teaches the laboratory sample distribution system having a sample container carrier, wherein the sample container carrier is configured to carry the laboratory sample container, a transport plane, wherein the transport plane is configured to 5support the sample container carrier, and a plurality of drive elements, wherein the plurality of drive elements is configured to move the sample container carrier allows the laboratory distribution system to distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, 

Regarding claim 10, modified Sabine teaches the method according to claim 9 above having the sample container carrier, the transport plane, and the plurality of drive elements.
Modified Sabine does not teach wherein step c) further comprises moving the sample container carrier with the carried laboratory sample container on the transport plane by the 10plurality of drive elements.  
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the method comprises moving the sample container carriers with the carried laboratory sample container on the transport plane by the plurality of drive elements (Denninger; [0064-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container comprising moving the open laboratory sample container with the attached prolongation by a laboratory sample distribution system of modified Sabine, to move the sample container carrier with the carried laboratory sample container on the transport plane by the plurality of drive elements, as taught by Denninger, because Denninger teaches the sample carrier with the carried laboratory sample container that is transported on the transport plane by the plurality of drive elements distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, and post-analytical stations (Denninger; [0063]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sabine and Denninger both teach a method of handling a laboratory sample container (Denninger; [0057]).

Regarding claim 11, modified Sabine teaches the method according to claim 9 above, comprising the plurality of drive elements, the transport plane, and the sample container carriers.
Modified Sabine does not teach wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane, wherein the sample container carrier comprises a magnetically active element, and wherein the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is applied to the sample container carrier.  
	However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane (Denninger; [0021]) and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane (Denninger; [0057]), wherein the sample container carrier comprises a magnetically active element (Denninger; [0057]), and wherein the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is applied to the sample container carrier (Denninger; [0057, 0091, 0093-0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling a laboratory sample container of modified Sabine to further comprise the plurality of drive elements comprising a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged in a grid below the transport plane and is configured to generate a magnetic 15field to move the sample container carrier on the transport plane, wherein the sample container carrier comprises a magnetically active element, and wherein the magnetically active element is configured to interact with the magnetic field generated by the plurality of electro-magnetic actuators such that a move force is 

20Regarding claim 12, modified Sabine teaches the method according to claim 11 above, comprising step c).
Modfadlkfjasdf;lkjasdf;lkjasdfModified Sabine does not teach step c further comprises moving the sample container carrier by the plurality of electro-magnetic actuators.  
However, Denninger teaches the analogous art of a method of handling a laboratory sample container (Denninger; [0057]) wherein moving the sample container carriers is performed by the plurality of electro-magnetic actuators (Denninger; [0057, 0091, 0093-0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify step c modified Sabine to move the sample container carriers by the plurality of electro-magnetic actuators, as taught by Denninger, because Denninger teaches moving the sample container carriers with the plurality of electro-magnetic actuators distributes sample or specimens within the sample containers between different laboratory stations or specimen-processing instruments such as pre-analytical stations, analytical stations, and post-analytical stations (Denninger; [0063]).  One of ordinary skill in the art would have expected this modification could 

Response to Arguments
Applicants arguments filed on 10/26/2021 have been fully considered.
Applicant(s) argue on pages 5-6 of their remarks towards the 102 rejection of claim 1 over Sabine that Sabine fails to disclose an open laboratory container.  The Examiner respectfully disagrees.  Sabine discloses sample liquid can be introduced into or removed from the sample container 10 through opening 14.  Therefore, the sample container 10 must be open in order to introduce a sample liquid; [0032].
Applicant(s) further argue that the closure 16 of Sabine, when fully attached to the sample container 10, seals the opening of the laboratory sample container, and that the method of attaching the prolongation of the recited claims allows relatively easy access to the laboratory sample comprised by the open laboratory sample.  In other words, Applicant(s) appear to argue that the prolongation itself comprises a through-hole connecting the opening of the laboratory sample container with the top of the prolongation.  However, the claim language does not require the prolongation to comprise a through-hole and a prolongation itself does not require a through-hole.  The instant claims merely require the attachment of a prolongation to surround the opening of the laboratory sample container, protrude the opening, be attached at an outside surface of the sample container, and comprises a form of a closed tube with two open ends.  Therefore, the claim language is silent to any requirement that the prolongation does not close or seal the laboratory sample container.  Furthermore, the Examiner notes that “the prolongation comprises a form of a closed tube with two open ends” is ambiguous because a closed tube cannot have two open ends.   In other words, if the prolongation has the form of a closed tube, then the ends cannot be open and it is unclear how both conditions can be satisfied.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Riether (US 2017/0059599) discloses a laboratory distribution system comprising electromagnetic actuators that transport a sample across a transport plane.
Hjelseth (US 2018/0361386) discloses a prolongation having two open ends.
Braun (US 2020/0269236) discloses a prolongation attachment device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798